DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicants arguments and claim amendments received on 08/24/2022 are entered into the file. Currently, claims 1, 2, 3, 4, 6, 8, 9, 10, 11, 12, 13 and 16 are amended; claims 10-19 are withdrawn; resulting in claims 1-9 pending for examination. 

Information Disclosure Statement
As of the mailing date of this office action, there has been no information disclosure statement entered into the file. The applicant is reminded of their duty to disclose (see 2001 of MPEP).

Claim Objections
Claim 9 is objected to because of the following informalities:  
The claim is missing the word “to” between “damage” and “the”, so the new limitation should read “without damage to the holographic pattern.”
  Appropriate correction is required.


Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim is directed to a secure placard having a printable layer and a layer of varnish disposed on the printable layer, wherein the layer of varnish has a holographic pattern formed therein. The secure placard further comprises a second portion of the printable layer that is free of varnish. 
The limitation in lines 6-8 “and the secure placard is transportable through a printing device for printing on the second portion using a heat-based process without damage to the holographic pattern after the layer of varnish is disposed on the printable layer” is indefinite. It appears that the limitation is referring to the intended use of the claimed secure placard and/or a process of forming a different version/embodiment of the claimed secure placard. It is not clear what further structure is being recited by the claims, and whether the additional printing on the second portion is present in the structure of the secure placard as claimed. Additionally, it is not clear from the claim limitation if a specific structure or feature is required to achieve the claimed intended use or if the secured placard simply needs to be capable of performing in the manner claimed. 
Regarding claim 6, the limitation reciting “wherein the printable layer includes a fold line and the printable layer is folded along the fold line after the second portion is printed on to form the secure placard” is indefinite. 
The limitation “wherein the printable layer includes a fold line and the printable layer is folded along the fold line after the second portion is printed on to form the secure placard” recites a method of using limitation regarding the secure placard of claim 1. In claim 1, the second portion is not printed on, but is claimed as being “transportable through a printing device”, therefore the printing on the second portion has not yet occurred. Claim 6 is with respect to the secure placard after the second portion has been printed, and thus does not further limit the structure of the secure placard of claim 1 as it is directed to a method of using.
Additionally, the claim has been amended to recite “to form the secure placard”, which implies that the secure placard is not formed until it has been folded after the second portion has been printed. As previously stated, independent claim 1 does not require that the second portion is printed, simply that its capable of being printed. Claim 6 implies that the secure placard itself is not formed until the second portion is printed on and the printable layer is folded, however, neither of those features are recited by the secure placard claimed by independent claim 1. It is not clear if the claimed “secure placard” in claim 1 can be called a “secure placard” as claim 6 implies that the claimed invention is not a “secure placard” until the second portion is printed and the printable layer is folded. 
Claims 2-5 and 7-9 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph based on their dependency from claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 7, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over SecuraPass Holographic Parking Permits (https://www.myparkingpermit.com/Parking-Permits/Holographic-Parking-Pass; pgs. 1-4, via Internet Wayback Machine February 26, 2019 https://web.archive.org/web/20190226035021/https:/www.myparkingpermit.com/Parking-Permits/Holographic-Parking-Pass pgs. 5-7; hereafter referred to as “SecuraPass”) in view of Mayrhofer et al. (US 2013/0161938).
Regarding claim 1, SecuraPass teaches a handicap placard, shown in the reproduced images below, which incorporates security features like no-copy backgrounds, unique numbering and holograms. The holograms are either embedded within the parking permits so they cannot be removed or reused, or they are applied as decals with a tamper-evident feature causing the hologram to self-destruct upon attempted removal. The handicap placard is comprised of a printable layer, a first portion having a handicap hologram (holographic pattern) formed thereon and a second portion as shown by the blue, red and yellow portions of the placard, that are free of the hologram (i.e. free of varnish). 

    PNG
    media_image1.png
    272
    316
    media_image1.png
    Greyscale


SecuraPass does not expressly teach a varnish layer with a holographic pattern formed thereon, however, Mayrhofer et al. teaches a security label or adhesive tape having an optically active security feature, such as a hologram, and an optical feature ([0001]). Mayrhofer et al. teaches that typical holograms have a basic metallically lustrous appearance that changes with viewing angle due to the diffraction of light, however, these effects are always very similar and the metallic luster is common to all holographic products ([0004]). Mayrhofer et al. addresses a demand for new optically variable effects that differ from conventional holograms by providing a varnish layer with a surface structure such as a hologram having a metal layer or high refractive index layer thereon ([0004, 0024-0033, 0060, 0080]; claims 17 and 18). Mayrhofer et al. teaches that the varnish layer can be applied over the full substrate area or a partial area, wherein the surface structure for the varnish layer comprising the hologram can be produced by a hot-stamping method of a UV embossing method, and the thickness of the applied varnish layer can vary depending on the end product requirement and thickness of the substrate ([0024-0025]). Mayrhofer et al. teaches that when the varnish layer comprising the hologram is combined with an underlying color layer, the ultimate impression given to the viewer is that of a hologram with a colored background, and not one of a metallic luster as characteristic for conventional embossed and metallized holograms ([0080]). 
As both SecuraPass and Mayrhofer et al. are directed to optically active security features on substrate, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the hologram of the handicap placard taught by SecuraPass to comprise the security label or adhesive tape comprising an optically active security feature including a varnish layer comprising a hologram surface structure and an underlying color layer to provide an optically active security feature that is different from the conventional holograms and can have its appearance modified by changing the color of the underlying color layer. 
The limitation “and the secure placard is transportable through a printing device for printing on the second portion using a heat-based process without damage to the holographic pattern after the layer of varnish is disposed on the printable layer” is considered functional language related to the intended use of the product and is accorded limited weight as the language does not further limit the structure or the process. Additionally, it is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because SecuraPass in view of Mayrhofer et al. discloses the structure of claim 1 as described above.
Regarding claim 6, the limitation reciting “wherein the printable layer includes a fold line and the printable layer is folded along the fold line after second portion is printed on” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because SecuraPass in view of Mayrhofer et al. discloses the structure of claim 1 as described above.
Regarding claim 7, SecuraPass in view of Mayrhofer et al. teaches all the limitations of claim 1 above, and, as shown in the images of SecuraPass shown above, the handicap placard has a cut out portion that facilitates hanging the placard on the rear-view mirror of a vehicle. 
Regarding claim 8, the limitation “wherein the heat-based printing process includes xerography” further limits the intended use/product by process limitation of claim 1, and therefore, does not provide any additional structure with respect to the placard. 
Regarding claim 9, the limitation “wherein the secure placard is adapted to be exposed to a temperature of at least about 175° Celsius without damage the holographic pattern” is considered functional language related to the intended use of the process and is accorded limited weight as the language does not further limit the structure or the process. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over SecuraPass Holographic Parking Permits (https://www.myparkingpermit.com/Parking-Permits/Holographic-Parking-Pass; pgs. 1-4, via Internet Wayback Machine February 26, 2019 https://web.archive.org/web/20190226035021/https:/www.myparkingpermit.com/Parking-Permits/Holographic-Parking-Pass pgs. 5-7; hereafter referred to as “SecuraPass”) in view of Mayrhofer et al. (US 2013/0161938) and further in view of Bratter et al. (US 2011/0259775).
Regarding claim 2, SecuraPass in view of Mayrhofer et al. teach all the limitations of claim 1 above, however, the references do not expressly teach a topcoat varnish is applied to at least a second portion of the printable layer. Bratter et al. teaches labels including a body portion with a front surface and back surface, further comprising an ink receptive topcoat to be employed to enhance the labels ability to receive and/or retain markings from ink, toner, highlights, etc. ([0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the placard taught by SecuraPass in view of Mayrhofer et al. to include the ink receptive topcoat taught by Bratter et al. to enhance the placards ability to receive and/or retain markings. 



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over SecuraPass Holographic Parking Permits (https://www.myparkingpermit.com/Parking-Permits/Holographic-Parking-Pass; pgs. 1-4, via Internet Wayback Machine February 26, 2019 https://web.archive.org/web/20190226035021/https:/www.myparkingpermit.com/Parking-Permits/Holographic-Parking-Pass pgs. 5-7; hereafter referred to as “SecuraPass”) in view of Mayrhofer et al. (US 2013/0161938) and further in view of Emoff (US 2017/0249876).
Regarding claim 3, SecuraPass in view of Mayrhofer et al. teach all the limitations of claim 1 above, however, the references do not expressly teach that the secure placard further includes a substrate, wherein the printable layer is removably secured to a base substrate by an adhesive layer. Emoff teaches a pre-printed advertising display, such as a placard decal, wherein the substrate includes a preprinted indicia on a surface of the display (i.e. printable layer), an adhesive material on an opposing surface from the preprinted indicia comprising an adhesive that is removably bound to a carrier layer (substrate) (Figure 5, [0025-0039]). Emoff teaches that the disclosed pre-printed advertising display allows for the ability to remove the decal   without leaving excessive amounts of adhesive ([0062]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the placard taught by SecuraPass in view of Mayrhofer et al. to include the preprinted substrate (printable layer) removably adhered to a carrier (substrate) in order to allow for removal of the substrate from the carrier without leaving excessive amounts of adhesive. 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over SecuraPass Holographic Parking Permits (https://www.myparkingpermit.com/Parking-Permits/Holographic-Parking-Pass; pgs. 1-4, via Internet Wayback Machine February 26, 2019 https://web.archive.org/web/20190226035021/https:/www.myparkingpermit.com/Parking-Permits/Holographic-Parking-Pass pgs. 5-7; hereafter referred to as “SecuraPass”) in view of Mayrhofer et al. (US 2013/0161938), Emoff (US 2017/0249876) and further in view of Crum (US 2008/0018098).
Regarding claims 4 and 5, SecuraPass in view of Mayrhofer et al. and Emoff teach all the limitations of claim 3 above, however, the references do no teach that the substrate is a polyester laser printable material comprising a polyester film with a thickness of approximately 0.007 inches (7mils). 
Crum teaches a card carrying business communication product, including a placard, wherein the substrate film is a polyester based material with a thickness preferably between 2 mils and 8 mils and may be treated with a print receptive coating such as polyvinyl alcohol or other material that may be used to anchor toner or ink to the surface of the film ([0008, 0051]). By using a polyester based material, the card carrying business communication product taught by Crum avoids the drawbacks from the conventional paper substrates previously used which can delaminate over time due to exposure to moisture, dramatic temperature changes or other environmental conditions that may ruin the card carrying business communication product ([0013-0015]).
The thickness range of preferably between 2 mils and 8 mils taught by Crum overlaps with the claimed range of “approximately 0.007 inches” (approximately 7 mils), and as stated by section 2144.05(I) of the MPEP, a prima facie case of obviousness exists where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate of the placard taught by SecuraPass in view of Mayrhofer et al. and Emoff to include the polyester based material with a thickness preferably between 2 mils and 8 mils taught by Crum to provide enhanced protection against environmental conditions that may ruin the placard. 

Response to Arguments
Response-Drawings
The previous objections to the drawings for failing to include a reference number (218) mentioned in the description is overcome by the amendments to the drawings in the response field 08/24/2022 to include reference number 218 in Figure 2. 

Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 2, 3, 4, 5 and 9  under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are overcome by the Applicants amendments in the response filed 08/24/2022.

Response-Claim Rejections - 35 USC § 103
Applicant's arguments filed 08/24/2022 have been fully considered but they are not persuasive. 
The Applicant argues on page 7 that none of the cited references teach the claimed invention, specifically, a secure placard that includes a layer of varnish having a holographic pattern formed in a first portion and that is adapted to be transportable through a printing device for printing on a second portion using a heat-based process without damage to the holographic pattern. The Applicant argues that the primary reference to SecuraPass is silent regarding whether the unique information is printed on the parking tags before or after the holograms are applied thereto and whether the parking tags disclosed therein are transportable for printing through a heat-based printing device without damage to the holograms. These arguments are not persuasive.
The newly amended limitation in lines 6-8 reciting “and the secure placard is transportable through a printing device for printing on the second portion using a heat-based process without damage to the holographic pattern after the layer of varnish is disposed on the printable layer” is indefinite for the reasons expressed above. It is not clear from the claim limitation if a specific structure or feature is required to achieve the claimed intended use or if the secured placard simply needs to be capable of performing in the manner claimed. Furthermore, it is not clear what the final structure of the claimed secure placard is required to be. Claim 1 is directed to a secure placard prior to printing of the second portion, therefore, it appears to be directed to an intermediate product. The secure placard after printing the second portion would then be the final product, but that does not appear to be what is claimed, as lines 6-8 recite the intended use of the secure placard after the holographic pattern is formed but prior to printing the second portion. The Applicants arguments do not explain what structure is required for the claimed secure placard that allows for it to be “transportable through a printing device for printing on the second portion using a heat-based process without damage to the holographic pattern after the layer of varnish is disposed on the printed layer” but not the secure placard taught by SecuraPass. It is not clear whether the instant invention has a specific material used for the printable layer or the varnish with a holographic pattern or a specific structural feature that would allow for the claimed secure placard to meet the intended use limitations recited by lines 6-8 of claim 1, but is not present in SecuraPass. The Applicant has not provided such information in their arguments that would allow for one of ordinary skill in the art to determine structural differences that enable the claimed invention to meet the intended use limitations but not the prior art. 
SecuraPass teaches all the structural features of claim 1 as stated in the rejections above, and therefore, is capable of performing in the manner claimed. While SecuraPass does show information other than the holographic pattern, that does not necessarily mean that is it not capable of performing in the manner claimed and additional printing is capable of being applied thereon to areas without the holographic pattern.
The Applicant further argues on page 8 that the additional references to Mayrhofer et al., Bratter and Crum do not cure the deficiencies of SecuraPass regarding the limitation reciting  “and the secure placard is transportable through a printing device for printing on the second portion using a heat-based process without damage to the holographic pattern after the layer of varnish is disposed on the printable layer”, however, these arguments are not persuasive for the reasons expressed above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785